Title: General Orders, 21 May 1780
From: Washington, George
To: 



Head Quarters Morristown Sunday May 21st 1780
Parole Petersburgh  Countersigns O.G.

[Officers] Of the Day Tomorrow[:] Colonel Jackson[,] Lieutenant Colonel Sill[,] Brigade Major Stark’s Brigade
[Officers] For Manœuvring Tomorrow[:] Colonel Craig[,] Lieutenant Colonel Commandant Weissenfels[,] Major C. Stewart and Talbot[,] Adjutants 1 Pennsa & Stark’s brigades
Colours as before; The Battalions to be form’d at Six o clock tomorrow A.M. Major Church to attend the Formation.
The Pennsylvania and Connecticutt divisions and Hand’s Brigade give the Morristown Guards and Fatigue the ensuing week.
A General Court martial of the Line to sit tomorrow morning nine o clock at a hut lately occupied by Major Winder for the Trial of such Persons as shall come before them: Colonel Gansevoort to Preside: Lieutenant Colonel Willet, and Major James Moore a Captain and one Sub[altern], from the Pennsylvania division; Two Captains and a Sub. from the Connecticut division; a Captain and a Sub. from Hand’s brigade; one Captain and one Sub., from Clinton’s; and one Sub. from Stark’s to attend as Members.
To prevent in future an inconvenience and irregularity which the General is informed have frequently happened of late in sending part of the Morristown Guard to their Brigades who did not come properly supplied with provision in order to obtain Certificates from their Commissaries of their having provision due them that they might be furnish’d in Town; The Brigade Majors are previous to their men’s going to the Grand parade to examine the State of their Provision and if they are not supplied they are to send the necessary Certificates from the Brigade Commissaries by the Adjutants of the Day; who will deliver them to the Officers of the Guards in which the Men are and which will be a Voucher for the Commissary in Town for charging the respective brigades with the Issues made in Consequence.
